DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-2 and 4-11 are pending.  Claim 1 has been amended and Claims 3 and 12 have been cancelled. 
Response to Arguments
3.	Applicant has presented amendments to the claims that raise new issues requiring further consideration or search, as the amendment changes the scopes of the dependent claims. Accordingly, the claims will not be entered and no final determination can be made regarding the status of the rejections.   However, to advance prosecution, the Office notes that upon brief analysis, it appears that the new limitation of Claim 1, which was previously recited in Claim 12, is taught by the previously relied-upon prior art.  The annotated figure of Yum below shows (in the box) where the bottom plate 90 is held between the bottom of the cell stack and the flange portion, as it is held within the space between a portion of the lower surface of the cell stack and the flange portion (i.e. either flange portion).  There is no requirement in the claim that the bottom plate actually intervenes directly between, or otherwise separates, the flange and the lower surface of the cell stack.  Accordingly, the argument is not convincing and the rejection of record is maintained.


    PNG
    media_image1.png
    278
    382
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729